                    Case 16-11596-KG                Doc 745     Filed 12/19/18     Page 1 of 1



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:                                                          Chapter 7

Our Alchemy, LLC, et al.,1                                      Case No. 16-11596 (KG)
                                                                (Jointly Administered)
                   Debtors.

                      NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                        HEARING ON DECEMBER 21, 2018 AT 10:00 A.M.

UNCONTESTED MATTERS WITH CERTIFICATION OF COUNSEL:

1.       Motion of Chapter 7 Trustee for Entry of an Order Authorizing Distributions of
         Unidentified Collected Post-Petition Revenues to Suntrust Bank, as Administrative
         Agent for Itself and Certain Other Secured Lenders of the Debtors
         [Filed 11/30/2018; Docket No. 725]

         Related Documents:                  None

         Objection Deadline:                 November 30, 2018 at 4:00 p.m.

         Responses Received:                 None

         Status:                             This matter is uncontested.  The Trustee will file a
                                             Certification of Counsel and request the entry of a
                                             revised Proposed Order.


Dated: December 19, 2018                                           COZEN O’CONNOR
       Wilmington, DE
                                                          By:      /s/ John T. Carroll, III

                                                                   John T. Carroll, III (DE No. 4060)
                                                                   1201 N. Market Street
                                                                   Suite 1001
                                                                   Wilmington, DE 19801
                                                                   Telephone: (302) 295-2028
                                                                   Facsimile: (302) 295-2013
                                                                   jcarroll@cozen.com

                                                                   Counsel to George L. Miller,
                                                                   Chapter 7 Trustee


1
    The Debtors are: Our Alchemy, LLC, Case No. 16-11596, ad Anderson Digital, LLC, Case No. 16-11597.

LEGAL\39424958\1 00601.0823.000/390810.000
